Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Billy Dean Caldwell, Appellant                        Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. Nos. 22015 and
 No. 06-15-00008-CV         v.                         22349). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Billy Dean Caldwell, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 16, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk